                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION - AKRON

                                          )
IN RE:                                    )              CASE NO. 21-BK-50434
                                          )
DANIEL W. BAMBRICK, JR.                   )
                                          )              CHAPTER 7
                                          )
                                          )
                      Debtor              )              JUDGE: KOSCHIK


    MOTION TO WAIVE COUNSELING/FINANCIAL MANAGEMENT COURSES

         Now comes Daniel W. Bambrick, Jr., by and through counsel and power of attorney

Cathleen Bambrick, who humbly requests this Court waive the required Pre-Petition Counseling

and Financial Management courses normally required in a bankruptcy petition. Debtor, Daniel

Bambrick, Jr., is currently serving time with the Ohio Department of Corrections and does not

have access to these courses.

                                                  Respectfully Submitted,


                                                         /s/ Mark Graziani
                                                  Mark F. Graziani #0092927
                                                  P.O. Box 1158
                                                  Norton, OH 44203
                                                  (330) 571-3350 (cell)
                                                  mark_graziani@yahoo.com

                                                  Attorney for Debtor Daniel Bambrick, Jr.




                                                                                             1


21-50434-amk       Doc 3    FILED 03/20/21    ENTERED 03/20/21 07:49:36         Page 1 of 1
